

FORM A OF NQSO GRANT


WORLDGATE COMMUNICATIONS, INC.
 
2003 EQUITY INCENTIVE PLAN


NONSTATUTORY STOCK OPTION GRANT
 
This NONSTATUTORY STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
May ___, 2009 (the “Date of Grant”), is delivered by WorldGate Communications,
Inc. (the “Company”) to _______________ (the “Participant”).
 
RECITALS
 
WHEREAS, the Company and the Participant previously entered into an [Employment
Agreement][Letter Agreement], dated as of _______ __, 200__, (the “Employment
Agreement”), pursuant to which it was agreed that as soon as administratively
practicable following the effective date of the Employment Agreement the Board
of Directors of the Company (the “Board”) would approve and adopt a new 2009
Company Employee Stock Option Plan (the “2009 Plan”) and following the adoption
and the approval of the 2009 Plan, the Participant would be awarded a stock
option to purchase _______ shares of the common stock under the 2009 Plan with
terms and conditions as set forth in the Employment Agreement (the “New Hire
Option”);
 
WHEREAS, in lieu of adopting the 2009 Plan, the Board has determined to amend
the WorldGate Communications, Inc. 2003 Equity Incentive Plan (the “Plan”) to
increase the number of shares of common stock of the Company authorized for
issuance under the Plan and has approved an amendment to the Plan to increase
the shares authorized for issuance thereunder, subject to the approval of the
Company’s stockholders;
 
WHEREAS, for purposes of this nonstatutory stock option grant, only those
Committee (as defined in the Plan) members who are “outside directors” as
defined in Treas. Reg. Section 1.162-27(e)(3) and “non-employee directors” as
defined in Rule 16(b)-3 of the Securities and Exchange Act of 1934, as amended
(the “Outside Directors”), have approved this grant;
 
WHEREAS, the Outside Directors have determined that the Participant’s New Hire
Option will be granted under the Plan; and
 
WHEREAS, the Participant has agreed that his New Hire Option shall be issued
under the Plan and shall be subject to the terms and conditions set forth in
this Agreement; and
 
WHEREAS, the Committee desires that the Participant execute a
[Non-Compete/Non-Solicitation/Confidentiality/Invention Assignment Agreement]
(the “Restrictive Covenant Agreement”) as a condition to making this
nonstatutory stock option grant to the Participant, and the Participant has
agreed to execute the Restrictive Covenant Agreement, attached hereto as Exhibit
A.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Grant of Option.  Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Participant a
nonstatutory stock option (the “Option”) to purchase ___________ shares of Stock
(as defined in the Plan), at an exercise price of $_________ per share of
Stock.  Notwithstanding anything herein to the contrary, this Agreement shall be
null, void and without effect if the Company’s stockholders do not approve the
amendment to the Plan that increases the number of shares authorized for
issuance thereunder within twelve (12) months from the Date of Grant.
 
2.           Exercisability of Option.
 
(a)           The Option shall become exercisable on the following dates, if the
Participant continues to provide Service (as defined in the Plan) to an employer
within the Participating Company Group (as defined in the Plan) from the Date of
Grant through the applicable date:
 
Date
 
Shares for Which the Option is Exercisable
         
First anniversary of the Date of Grant
    25 %          
Second anniversary of the Date of Grant
    25 %          
Third anniversary of the Date of Grant
    25 %          
Fourth anniversary of the Date of Grant
    25 %

 
The exercisability of the Option is cumulative, but shall not exceed 100% of the
shares of Stock subject to the Option.  If the foregoing schedule would produce
fractional shares of Stock, the number of shares of Stock for which the Option
becomes exercisable shall be rounded down to the nearest whole share of
Stock.  The Option shall become fully exercisable on the fourth anniversary of
the Date of Grant, provided that the Participant is providing Service to the
Participating Company Group on such date.  Notwithstanding anything herein to
the contrary, no portion of the Option may be exercised prior to the date on
which the Company’s stockholders approve the increase in the shares of Stock
authorized for issuance under the Plan.
 
(b)           If at any time prior to the first anniversary of the Date of
Grant, the Participant’s Service with the Participating Company Group is
terminated by the applicable Participating Company without Cause (as defined in
the Employment Agreement) or, to the extent such concept is contained in the
Participant’s Employment Agreement, by the Participant for Good Reason (as
defined in the Employment Agreement), the Option shall become exercisable as to
Applicable Percentage of the shares of Stock subject to the Option on the date
of the Participant’s termination of Service by the applicable Participating
Company without Cause or, to the extent such concept is contained in the
Participant’s Employment Agreement.  For purposes of this Agreement, “Applicable
Percentage” means the termination vesting credit percentage specified in the
Employment Agreement with respect to the New Hire Option or, if no such
percentage is specified, 0%.
 
2

--------------------------------------------------------------------------------


 
3.           Term of Option.
 
(a)           The Option shall have a term of ten (10) years from the Date of
Grant, and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.
 
(b)           The Option shall automatically terminate upon the happening of the
first of the following events:
 
(i)           If the Participant’s Service with the Participating Company Group
terminates on account of death or Disability (as defined in the Plan), the
expiration of the one-year period following the date of the Participant’s
termination of Service on account of death or Disability.
 
(ii)           If the Participant’s Service with the Participating Company Group
terminates for any reason other than on account of death, Disability, voluntary
termination by the Participant without the consent of the applicable
Participating Company, or termination by the applicable Participating Company
for Cause,  the expiration of the three-month period following the date of the
Participant’s termination of Service for any reason other than on account of
death, Disability, voluntary termination by the Participant without the consent
of the applicable Participating Company, or termination by the applicable
Participating Company for Cause.
 
(iii)           The date on which the Participant ceases to provide Service to
the Participating Company Group due to a termination by the applicable
Participating Company for Cause or due to a voluntary separation from the
applicable Participating Company without the consent of the Participating
Company.
 
Notwithstanding the foregoing, in no event may the Option be exercised after the
tenth anniversary of the Date of Grant.  Any portion of the Option that is not
exercisable at the time the Participant ceases to provide Service to the
Participating Company Group shall immediately terminate as of such date.
 
4.           Restrictive Covenant Agreement.  In consideration for this grant of
the Option, the Participant agrees to execute and to be bound by the terms and
conditions of the Restrictive Covenant Agreement, attached hereto as Exhibit
A.  If the Participant breaches the terms and conditions of the Restrictive
Covenant Agreement, this Agreement shall be null, void and without effect.
 
5.           Exercise Procedures.
 
(a)           Subject to the provisions of Paragraphs 2 and 3 above, the
Participant may exercise part or all of the exercisable portion of the Option by
delivering to the Company written notice of intent to exercise in the manner
provided in this Agreement, specifying the number of shares of Stock as to which
the Option is to be exercised and the method of payment.  Payment of the
exercise price shall be made in accordance with procedures established by the
Committee from time to time based on the type of payment being made but, in any
event, prior to issuance of the shares of Stock.  The Participant shall pay the
exercise price (i) in cash, by check or cash equivalent; (ii) by tender to the
Company of shares of Stock owned by the Participant having a Fair Market Value
(as defined in the Plan) not less than the exercise price; (iii) by payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board; or (iv) by any combination thereof.  The Committee may
impose from time to time such limitations as it deems appropriate on the use of
shares of Stock to exercise the Option.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The obligation of the Company to deliver shares of Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including such actions as Company counsel shall
deem necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Participant (or other person
exercising the Option after the Participant’s death) represent that the
Participant is purchasing the shares of Stock for the Participant’s own account
and not with a view to or for sale in connection with any distribution of the
shares of Stock, or such other representations as the Committee deems
appropriate.  No portion of the Option may be exercised during a period which
the Committee designates in writing as a prohibited exercise period.
 
(c)           All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes.
 
6.           Change in Control.  The provisions of the Plan applicable to a
Change in Control (as defined in the Plan) shall apply to the Option, and, in
the event of a Change in Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.
 
7.           Restrictions on Exercise.  Only the Participant may exercise the
Option during the Participant’s lifetime and, after the Participant’s death, the
Option shall be exercisable (subject to the limitations specified in the Plan)
solely by the guardian or legal representatives of the Participant, or by the
person who acquires the right to exercise the Option by will or by the laws of
descent and distribution, to the extent that the Option is exercisable pursuant
to this Agreement.
 
8.           Grant Subject to Plan Provisions.  This Option grant is made
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects shall be interpreted in accordance with the Plan.  The grant
and exercise of the Option and this Agreement are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
shares of Stock, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law.  The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.  By
accepting this Option, the Participant agrees to be bound by the terms of the
Plan and this Agreement and that all decisions and determinations of the
Committee with respect to the Agreement shall be final and binding on the
Participant and the Participant’s beneficiaries.
 
4

--------------------------------------------------------------------------------


 
9.           Restrictions on Sale or Transfer of Shares.
 
(a)           The Participant agrees that he or she shall not sell, transfer,
pledge, donate, assign, mortgage, hypothecate or otherwise encumber the shares
of Stock underlying the Option unless the shares of Stock are registered under
the Securities Act of 1933, as amended (the “Securities Act”) or the Company is
given an opinion of counsel reasonably acceptable to the Company that such
registration is not required under the Securities Act.
 
(b)           As a condition to receive any shares of Stock upon the exercise of
the Option, the Participant agrees to be bound by the Company’s policies
regarding the limitations on the transfer of such shares, and understands that
there may be certain times during the year that the Participant will be
prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, hypothecating or otherwise encumbering the shares.
 
10.         No Employment or Other Rights.  The grant of this Option shall not
confer upon the Participant any right to be retained in the Service of the
Participating Company Group and shall not interfere in any way with the right of
the applicable Participating Company to terminate the Participant’s Service at
any time.  The right of the applicable Participating Company to terminate at
will the Participant’s Service at any time for any reason is specifically
reserved.
 
11.         No Stockholder Rights.  Neither the Participant, nor any person
entitled to exercise the Participant’s rights in the event of the Participant’s
death, shall have any of the rights and privileges of a stockholder with respect
to the shares of Stock subject to the Option, until certificates for shares of
Stock have been issued upon the exercise of the Option.
 
12.         Assignment and Transfers.  The rights and interests of the
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Participant, by
will or by the laws of descent and distribution.  In the event of any attempt by
the Participant to alienate, assign, pledge, hypothecate, or otherwise dispose
of the Option or any right hereunder, except as provided for in this Agreement,
or in the event of the levy or any attachment, execution or similar process upon
the rights or interests hereby conferred, the Company may terminate the Option
by notice to the Participant, and the Option and all rights hereunder shall
thereupon become null and void.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to any
Participating Company.  This Agreement may be assigned by the Company without
the Participant’s consent.
 
13.         Effect on Other Benefits.  The value of shares of Stock received
upon exercise of the Option shall not be considered eligible earnings for
purposes of any other plans maintained by the Company or any other Participating
Company.  Neither shall such value be considered part of the Participant’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.
 
14.         Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof.
 
 
5

--------------------------------------------------------------------------------

 

15.         Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Board, Attn: Stock Options at
the Company’s corporate headquarters, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll
records of the applicable Participating Company, or to such other address as the
Participant may designate to the applicable Participating Company in
writing.  Any notice shall be delivered by hand, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Participant has executed this
Agreement, effective as of the Date of Grant.



   
WORLDGATE COMMUNICATIONS, INC.
           
By:
   
           
Its:
    
       
ATTESTED BY:
             
    
     
Name:
     
Title:
     

 
I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Committee shall be final and binding.



 
Participant:
  
         
Date:
   

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
[RESTRICTIVE COVENANT AGREEMENT]
 
 
8

--------------------------------------------------------------------------------

 